           Case 3:19-cv-00259-DCG Document 10 Filed 02/14/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 WILLIAM APODACA-FISK,                             §
                                                   §
                          Plaintiff,               §
                                                   §
 v.                                                §
                                                   §    Cause No.: EP-19-CV-00259-DCG
 GREG ALLEN, in his official capacity as           §
 Chief of the El Paso Police Department,           §
 and JOHN DOE, an El Paso Police                   §
 Department Officer in his individual              §
 capacity,                                         §
                                                   §
                         Defendants.               §

                              PROPOSED SCHEDULING ORDER

Pursuant to Rule 16, Federal Rules of Civil Procedure, the court issues the following Scheduling

Order:

1.       A report on alternative dispute resolution in compliance with Rule CV-88 shall be filed by

August 1, 2020.

2.       The parties asserting claims for relief shall submit a written offer of settlement to opposing

parties by June 15, 2020, and each opposing party shall respond, in writing, by July 15, 2020.

3.       The parties shall file all motions to amend or supplement pleadings or to join additional

parties by March 30, 2021.

4.       All parties asserting claims for relief shall file their designation of testifying experts and

shall serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) by June 1, 2020. Parties resisting claims for relief shall file their designation of

testifying experts and shall serve on all parties, but not file, the materials required by Federal Rule




19-1026-10748/968422
            Case 3:19-cv-00259-DCG Document 10 Filed 02/14/20 Page 2 of 2




of Civil Procedure 26(a)(2)(B) by July 1, 2020. All designations of rebuttal experts shall be filed

within 14 days of receipt of the report of the opposing expert.

5.     An objection to the reliability of an expert s proposed testimony under Federal Rule of

Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, not later than thirty (30) days of receipt of the written

report of the expert s proposed testimony, or not later than thirty (30) days of the expert s

deposition, if a deposition is taken, whichever is later.

6.     The parties shall complete all discovery on or before December 1, 2020. Counsel may by

agreement continue discovery beyond the deadline, but there will be no intervention by the Court

except in extraordinary circumstances, and no trial setting will be vacated because of information

obtained in post-deadline discovery.

7.     All dispositive motions as defined in Rule CV-7(c) shall be filed no later than December

31, 2020.

8.     The parties believe that this case will take five (5) days to try.

9.     This case is set for [trial, docket call, or jury selection] on      at .m. The parties should

consult Rule CV-16 regarding matters to be filed in advance of trial.



SIGNED this day of ____, of ____________ 2020.




                                       DAVID C. GUADERRAMA
                                       UNITED STATES DISTRICT JUDGE




19-1026-10748/968422
